Appeal from order of fact-finding and disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about January 11, 2008, which, upon a finding of permanent neglect, terminated respondent-appellant’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously dismissed, and the motion to relieve assigned counsel granted, without costs.
Upon our review of appellant’s assigned counsel’s motion and the record, we agree that this order is nonappealable, since it was entered following appellant’s default at both the fact-finding and dispositional hearings (see Matter of Myles N., 49 AD3d 381, 382 [2008], lv denied 11 NY3d 709 [2008]), and that, in any case, there are no nonfrivolous issues which could be raised (see Matter of Louise Wise Servs. [Whyte], 131 AD2d 306 [1987]). The evidence taken in appellant’s absence supports the findings of permanent neglect and of diligent efforts by the agency to encourage and strengthen the parental relationship, and that the child’s best interests would be served by adoption by her older sibling or her foster parent. Concur—Saxe, J.P., Nardelli, Buckley, Acosta and Freedman, JJ.